Walkee., J.,
dissenting: Tbe provision in regard to tbe claim for damages requires tbat it “must be made in writing to tbe carrier at tbe point of delivery or at tbe point of origin within four months after delivery, . . . and unless claims are so made tbe carrier shall not be liable.” This stipulation has been held by tbe highest Federal court to be reasonable and binding, and unless there is a compliance with it there can be no recovery for loss of or damage to tbe goods shipped. M. H. and T. Railway Co. v. Harriman, 221 U. S., 657. This being an interstate shipment, the Federal law applies. N. P. Railway Co. v. Walls, 36 S. C. Report. (U. S.), 493. Tbe reasonableness of tbe provision is not disputed, and being a matter arising out of contract, it is to be enforced according to tbe terms of tbe contract, as parties have tbe right to contract as they please if there is no fraud, nor violation of any rule of law. If the contract is plainly expressed, there is no room for construction, and we enforce it as it is written. It is not for us to say whether it was wise or expedient for tbe parties or either of them. Tbe reason for making it is left witb .the parties by tbe law, and we cannot unmake or even amend it because we may tbink it is not according to our idea of reason. Tbe rule in this regard is well stated by a learned text-writer: “It is not tbe province of a court, however, to change tbe terms of a contract which has been entered into, even though it may be a harsh and unreasonable one. Nor will tbe dictates of equity be followed if by doing so tbe terms of a contract are ignored; for tbe folly or wisdom of a contract is not for tbe court to pass upon. Its terms, however onerous they may be, must be enforced if such is tbe clear meaning of tbe language used, and tbe intention of tbe parties using tbat language.” 9 Cyc., 587. Where meaning is doubtful, such matters may be considered.
*52Tbe meaning bere is clear that the claim shall be made to the receiving or delivering carrier. There can be no doubt about it. The parties, as we have seen, had the right so to contract, whether with or without a good or sufficient reason. The maxim, "Gessante rations legis cessat et ipsa lex ” has no application whatsoever to a case of this kind. It is a most excellent one when properly applied, but is “out of place” here. Nor do defendant’s counsel “stick in the bark” when they merely insist, according to the usual rule, that a contract must be enforced as the parties have made it, and not as we think it should have been made. But if the maxim, Gessani rations, etc., applied in a case of contract where the words of the parties must control, the reason has not ceased because there is a valid and substantial one for the requirement as to filing claims at either end of the line. Goods are often, and in the case of shipments on through bills of lading, transported in sealed cars, and the seals are not broken until the transit has ended. The carrier upon whom may rest the ultimate liability for any damage to the goods by reason of his negligence might not know of it while the goods are in his possession, nor until they are unloaded at their destination. He may designate his agent, and in this case either the initial or final carrier, instead of himself, as the one to receive notice of the claim. It is expedient that he -do so, as, knowing nothing about it himself, he would at last have to communicate with him in order to get proper informa-' tion, and it would save time and be more convenient that the agent should first be notified, as he, having knowledge of the facts, could notify his principal of them without delay. But more to the point is this reason, that the provision was not inserted merely that the carrier may ascertain if there has been negligence, but that he may inform himself as to the extent of the damage or loss, and prevent, not so much the assertion of false claims as to negligence, as false and exorbitant claims in the amount demanded. Therefore, the agent, who knows the facts, is selected as the one with whom the claim must be filed.
It would seem sufficient, though, to say that the highest court having jurisdiction of this question has held that" the stipulation is reasonable and valid, and must be observed by the parties to the shipment according to its terms as expressed by the parties. It may well be added that the Interstate Commerce Commission has given its approval to this requirement in bills of lading, as one that must be complied with. It should not be overlooked that one term of this stipulation is that if the claim is not filed as therein provided, the delinquent carrier shall not be liable. The Court has written into this contract something that is not there, and made for the parties a contract which they had not made for themselves. If parties to a contract do not offend against any principle of the law in making their contract, “they are a law unto themselves,” and ,are not required to make a reasonable one, but may contract without any *53special reason, and even against tbeir own interests, as we have seen. It is only wben tbe language is ambiguous that we may resort to construction and consider wbat is just or expedient. If parties make a contract wbicb turns out to be unfavorable to them, it is tbeir own fault, and tbe law affords no remedy.